Exhibit Brookfield Asset Management Inc. News Release Investors, analysts and other interested parties can access Brookfield Asset Management’s 2009 Results as well as the Shareholders’ Letter and Supplemental Information on Brookfield’s website under the Investor Centre/Financial Reports section at www.brookfield.com. The 2009 Results conference call can be accessed via webcast on February 19, 2010 at 11 a.m. Eastern Time at www.brookfield.com or via teleconference at 1-800-319-4610 toll free in North America. For overseas calls please dial 1-604-638-5340, at approximately 10:50 a.m. Eastern Time. The teleconference taped rebroadcast can be accessed at 1-800-319-6413 or 604-638-9010 (Password 2811). BROOKFIELD ASSET MANAGEMENT ANNOUNCES STRONG OPERATING
